AILSHIE, C. J.
— The judgment in this case should be affirmed.
In the first place, the contract is so imperfect, indefinite and incomplete as to render it impossible for a court to enter a decree for its enforcement or to determine its real terms and provisions. It provides on its face that it is to be completed at some future time andJjjj^^f^H^^^J^^mpleted contract.
In the second plgj>" cipal corporatio-' ing ways ap. and main;! {Pionee‘ of No, Pac., Ca, *340tract it is proposed to place the management and control of the dam and reservoir and a certain part of the main canal which supplies the water users of the district in the hands and under the management of a stranger, for his specific use and to the apparent exclusion of the district, and thereby surrender the authority of the district over its property which under the law it holds as trustee for the water users within the irrigation district. Such a contract would be contrary to the policy of the law creating the municipality, for the reason that it would afford a method of placing the dam and reservoir and distributing works in the hands of adverse or unfriendly interests.
As to whether the right to enlarge a canal belonging to an irrigation district for the purpose of carrying an additional volume of water might be condemned by an individual or another district is a question not involved in this case and one upon which we express no opinion here.
Owing to the incompleteness of the contract here involved, the facts of the case are not sufficiently before us to enable irrigation district is a g-ium-muniganized for the specific purpose of providmeans of irrigating lands within the district aming an irrigation system for that purpose, r. Dist. v. Walker, 20 Ida. 605, 119 Pac. 304; City v. Nampa <& Meridian Irr. Dist., 19 Ida. 779, 115 Merchants’ Nat. Bank v. Escondido Irr. Dist., 144 329, 77 Pac. 937.) A contract by the board of directors such a district giving to others the management or control any part of the system and taking that management and control out of the hands of the district board would be ultra vires and void. The instrument involved in this case is not a completed contract, and provides upon its face that it is to be completed at some future time. It is signed by the board of directors of the district as parties on the one hand and appellant as the other party to the contract. By this con-armiMheed by this court in "
Ida. 116, 100 Pac. 1046, 18 Ann. CasP
The judgment will be affirmed, and it is'bt awarded in favor of respondents.
Petition for rehearing denied.